Citation Nr: 0724142	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar strain.  

2.  Entitlement to service connection for prostate 
urethritis.  

3.  Entitlement to service connection for pseudofolliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1978.  Service records reflect periods of active 
duty for training in the years following his discharge from 
service, to include a 12 day period in 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In May 2006 the veteran testified at a Travel Board hearing.  
A transcript of this hearing is associated with the claims 
file.  The Veterans Law Judge who presided over that hearing 
is no longer employed by the Board.  In April 2007 the 
veteran was sent a letter advising him that the Veterans Law 
Judge who presided over the May 2006 hearing was no longer 
employed by the Board and asked him to clarify whether he 
desired another hearing before the Board.  The letter stated 
that if he did not reply within 30 days from the date of the 
letter, the Board would assume that he did not want another 
hearing.  The veteran did not respond.

The case was remanded in September 2006 for development of 
the record.  It was recently returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There is competent evidence that the veteran's low back 
disorder, diagnosed as lumbar spondylosis manifesting as 
diskogenic back pain with mild disk space narrowing at L4-L5 
and facet arthropathy at L4-L5 and L5-S1, is causally related 
to the veteran's active service.  

2.  The veteran has been clinically diagnosed with minimal, 
if any, symptoms urinary symptoms which have not been related 
by any competent evidence to the veteran's active service to 
include inservice urinary tract infections.  In service 
complaints were acute and transitory.

3.  The veteran has been clinically diagnosed with mild 
folliculitis and lichen simplex chronicus which have not been 
related by any competent evidence to the veteran's active 
service to include one instance of treatment for probable 
acne.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, a low back disorder, diagnosed as lumbar spondylosis 
manifesting as diskogenic back pain with mild disk space 
narrowing and facet arthropathy, was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).  

2.  Chronic residuals of prostate urethritis were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2006).  

3.  A chronic skin disorder, to include pseudofolliculitis 
and lichen simplex chronicus, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, VCAA letters 
to the veteran from the RO dated in May 2004 (lumbar spine 
only) and June 2004 (all issues) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the SSOC dated in 
January 2007.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Legal Analysis

Through statements of record, to include testimony at a May 
2006 hearing, the veteran has asserted that service 
connection is warranted for a low back disorder, residuals of 
inservice urinary tract infections, and for a skin disorder 
in that he was treated for each of these conditions during 
active service.  At the hearing, he testified that while he 
also injured his back in a post service motor vehicle 
accident in 1999, this just exacerbated his already existing 
lumbar strain which had originated in service.  

Review of the record does reflect that the veteran was seen 
for back, urinary, and skin complaints during service.  The 
specifics of the circumstances regarding each of these 
conditions will be addressed separately beginning with an 
analysis of the veteran's low back.  Specifically, it is 
noted that he was seen in August 1977 for back pain.  His 
mattress was giving him problems and lower lumbar strain was 
diagnosed.  In follow-up visits over the next couple of days, 
whirlpool treatments were given.  Additional back problems 
were not indicated during the veteran's active service and 
his discharge examination report was negative for a spinal 
disorder.  The Board notes, however, that the veteran was 
treated for low back pain during a period of active duty for 
training in June 1981 after lifting a refrigerator.  

Post service records include numerous evaluation reports 
conducted when the veteran was in the reserves.  He often 
checked recurrent back pain in his medical history.  Private 
post service treatment records dated in 1999 reflect that the 
veteran had been in a motor vehicle accident and experienced 
low back pain.  Subsequently dated VA treatment records dated 
from 2003 show diagnoses of lumbar strain and mild arthritis.  

In a September 2006 Board remand, it was requested that the 
veteran be orthopedically examined to determine if there was 
a causal nexus between any current back disability and his 
active military service.  The requested exam was conducted in 
November 2006.  The examiner noted that the claims file was 
available and reviewed prior to the examination.  

The examining physician noted that veteran's long history of 
back problems, beginning with his inservice treatment for low 
back pain.  Over the years, the veteran said that he often 
experienced flare-ups when he lifted a heavy object or after 
driving.  His symptoms were always about the same with a dull 
low back pain without radiculopathy.  In the past two years, 
his pain had worsened.  

Range of motion testing was normal.  There did appear to be 
objective evidence of mild paraspinal muscle spasms.  
Neuromuscular exam was essentially negative.  X-rays of the 
lumbar spine, however, demonstrated mild disk space narrowing 
at L4-L5 and facet arthropathy, mostly at L4-L5 and L5-S1.  

It was the examiner's opinion that the veteran's lumbar 
disability of lumbar spondylosis manifesting as discogenic 
back pain was "at least as likely as not related to the 
veteran's period of active service."  The examiner noted 
that the veteran's history included straining of the lower 
back during service and during his time in the Navy, he 
worked in construction.  It was noted that heavy manual labor 
placed the veteran at a higher risk for developing lumbar 
spondylosis.  The veteran's history of tobacco use was also 
described as a known risk factor in the development of disk 
degeneration with resultant facet arthropathy.  The examiner 
concluded his report with the following: "Consequently, 
there is medical evidence both for and against the conclusion 
that his lumbar disability is related to his active military 
service."  The examiner did not discuss or refer to the 
veteran's post service motor vehicle accident in 1999.  

Based on the medical findings summarized above, and with all 
reasonable doubt resolved in the veteran's favor, the Board 
finds that the veteran's current lumbar spondylosis with 
resultant discogenic back pain, mild disk apace narrowing, 
and facet arthropathy is of service origin.  

As to the veteran's claim for service connection for 
residuals of prostate urethritis, it is noted that the 
veteran was noted to have recurrent lower urinary tract 
infections in 1975.  At that time, two episodes of urinary 
irritation were noted.  He was found to have eight to ten 
white blood cells on urinalysis.  He was given a two week 
course of Septra.  It was expected that he would not have any 
additional problems.  

Post service records are essentially negative but the veteran 
submitted statements and testimony asserting that he had 
urinary problems that he associated with his inservice 
treatment.  As per the Board's remand request in September 
2006, the veteran underwent a genitourinary (GI) examination 
in October 2006 to determine if he had any urinary problems, 
and, if so, whether there was a causal relationship to his 
inservice treatment.  

The examiner noted that the claims file was available and 
reviewed.  The veteran's inservice history of recurrent 
urinary tract infections was noted.  It was also noted that 
he gave a post service history indicating that he had not had 
any treatment for his intermittent symptoms since his time in 
the military.  He said that two to three times per year, he 
had 1 or 2 days of dysuria, and that his symptoms resolved 
with the drinking of water.  Physical exam was essentially 
normal.  

The examiner's assessment was that the veteran's history 
included urinary tract infections.  However, he noted that 
this was a diagnosis, but it did not seem to be very 
significant or demonstrate any anatomic abnormality on 
radiological imaging.  His symptoms since that time were 
limited and included dysuria, 2 or 3 times per year, which 
resolved with increased fluid intake.  The examiner concluded 
that current urinary symptoms were minimal, "if any," and 
he opined that it was unlikely that there was any current 
prostate symptoms as a result of military service.  

After review of the claims file and the evidence summarized 
above, the Board is persuaded that service connection is not 
warranted for residuals of prostate urethritis.  The 
veteran's contentions as to etiology of this condition have 
been considered.  It is noted that he is competent as a lay 
person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
More probative is the VA examiner's opinion, ruling out a 
nexus between any current urinary disorder and the veteran's 
military service.  Corroborating the examiner's opinion is 
the dearth of post service evidence of a urinary condition 
for many, many years.  It is noted that while there are 
apparent acute episodes, there is no chronic underlying 
pathology clinically established.  Thus, there is no chronic 
or continuing disorder to service connect.

Finally, the Board will address the contention that service 
connection is warranted for a skin disorder, classified as 
pseudofolliculitis.  Review of the service medical records 
reflects that the veteran was seen on one occasion for a 
dermatological condition in 1978.  It was noted at that time 
that he had a history of multiple pimples on his back.  There 
was no itching or tenderness.  Probable acne was noted.  
There was no additional treatment for skin complaints during 
the veteran's military service, to include at time of 
discharge examination in 1978.  The Board notes that his post 
service reserve records include a notation of 
pseudofolliculitis in 1987.  The record does not reflect that 
this was during a period of active duty for training.  

Post service treatment records include a VA notation in 2003 
that the veteran had dermatitis that was stable and resolved.  
In the September 2006 remand determination, it was requested 
that the veteran be examined to determine if he had any 
current skin disorder that was causally related to military 
service.  The requested exam was conducted in October 2006.  
The Board also notes that color photos of the affected areas 
have been added to the record.  

When examined in October 2006, the examining physician noted 
that the claims file was available and reviewed.  It was 
noted that the veteran's skin problems began in the 1970s 
when he noticed pimples and pustules in his beard area.  He 
picked the hairs out and had not used any medications.  On 
examination, the veteran's beard area was clear.  He had one 
dried papule on the right submandibular area that was 0.4 cm. 
in size.  There was no erythema or pustules or papules.  He 
had many small ice-prick type scars in the beard area.  
Otherwise, the scalp, face, neck, chest, abdomen, and arms 
were clear.  On his back, there were scattered old and dry 
annular 0.4 cm. papules and 1 or 2 mildly erythematous 
papules.  On the right lateral malleolus, he had a 5 cm. x 2 
cm. lichenified, hyperpigmented, hypertrophic plaque.  Linear 
excoriations were noted.  

The examiner's assessment was that mild folliculitis was 
present on the veteran's back without any on the face, neck, 
chest, abdomen, arms, or beard area.  This condition was 
described as "very common in the general population, 
especially in persons with very curly hair such as African 
Americans."  It was also not uncommon in the beard area.  
The examiner opined that it was highly unlikely that this 
condition was related to or caused by active military 
service.  

Also assessed was lichen simplex chronicus which was noted to 
be a common dermatological condition from over manipulation 
(scratching or rubbing) of the skin.  This condition would 
resolve if not irritated or scratched, but might take months.  
The examiner also opined that this condition was not related 
to military service.  No fungal dermatitis was seen on the 
examination.  

Clearly, the VA examiner's opinion ruling out a link between 
any current skin disorders and an event or occurrence of the 
veteran's military service, is based implicitly on a 
determination that the inservice report of a dermatological 
problem noted to be acne was an acute and transitory 
phenomenon that did not result in a chronic skin disability.  
Significantly, it is noted that no further treatment is 
indicated during service or until numerous years thereafter.  
Moreover, the examiner pointed out that the veteran's skin 
problem is a common one experienced by many African Americans 
and not a condition that was causally related to any aspect 
of military service.  Such facts do not suggest that a 
chronic skin condition was incurred during service.  

Again, the Board recognizes the veteran's contentions as to 
etiology of this condition.  See Layno Grottveit, and 
Espiritu, supra.  However, for the reasons stated above, the 
Board is persuaded that the VA examiner's opinion, ruling out 
a nexus between current skin manifestations and the veteran's 
military service is entitled to great probative weight in 
that the claims file was reviewed and the veteran was 
examined.  

In the discussion above where service connection was denied, 
the Board has been mindful of the benefit-of-the-doubt 
doctrine.  But since, for the reasons stated, the 
preponderance of the evidence is against the claims of 
service connection for prostate urethritis and a skin 
disorder, the doctrine does not apply.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for lumbar strain is 
granted.  

Entitlement to service connection for prostate urethritis is 
denied.  

Entitlement to service connection for pseudofolliculitis is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


